VinjE, J.
This case presents the question of the sufficiency of the evidence to sustain the findings that the superintendent was negligent in ordering plaintiff to hold the hose alone, and that plaintiff was not guilty of contributory negligence. As to the first, it is urged that the operation was such a simple, ordinary one and of such a character that the defendant could not reasonably anticipate injury therefrom. The evidence shows that' the nozzle was attached to twenty-five feet of two and one-half inch hose, and that when the water was turned on it threw a stream from 75 to 150 feet in length from an orifice of one inch and a quarter. It also shows that under such conditions it is difficult for one man to manage the nozzle or hose owing to the fact that the pressure of the water produces a twisting, jerky motion on the hose: The superintendent knew the size of the hose, the amount of power the pump was capable of exerting, and the *207object and extent of tbe demonstration, and be must or should have known that it was difficult or dangerous for one man to handle a hose of that size if there’was to be enough pressure exerted to throw an inch and a quarter stream seventy-five feet or more. The finding of the jury that the superintendent was negligent, approved as it is by the trial court, cannot be disturbed.
As to the finding of no contributory negligence, the same result is reached. It does not appear that the plaintiff was familiar with the action of water forced through a hose, though he had once before assisted in holding the hose while another held the nozzle. Nor does it appear he knew anything about the amount of power that was intended to be used. As soon as the water came, he testified, the nozzle was jerked out of his hand in spite of anything he could do.
Error is assigned because the court refused to include in the special verdict this questiop submitted by the defendant: “Did Superintendent Summershield know or in the exercise of ordinary care should he have known, at the time he ordered plaintiff to hold the hose, that said work could not safely be done by one man ?” The court submitted the question, “Was the superintendent guilty of want of ordinary care on the occasion in question ?” and instructed under this question as follows:
“We have to take the circumstances as they were, as they appeared to him on the occasion. Now, taking the position that he was in, the light that he had, and all the circumstances, what do we say there — 'that he was guilty of want of ordinary care or not in sending the plaintiff to handle the nozzle alone, and with what we may say with reasonable probability that harm might come under the circumstances V}
It thus appears that under the instructions of the court the only question submitted to the jury as to the negligence of the superintendent was whether he' failed to exercise ordinary care because he sent the plaintiff alone to handle the *208nozzle. Tbe question submitted by tbe court, together with tbe instruction, sufficiently covered tbe material fact in issue.
It is also claimed tbe damages are excessive. Tbe evidence shows that plaintiffs injuries were painful; that bis wound became infected, but that there was no permanent substantial injury except a scar on bis leg covered by skin which is more or less thin and sensitive; that be' was unable to work for from three to four months; that be was earning from $3 to $3.50 per day, though not steadily employed; and that bis medical expenses amounted to $65. Under such circumstances, damages in tbe amount of $900 cannot be held excessive.
By tlie Gourt. — Judgment affirmed.